eDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 22 March 2021 for application 15/832,936. Currently claims 1-20 are pending and have been examined.
Applicant’s arguments with respect to the objection to the specification has been fully considered and is persuasive. The objection to the specification has been withdrawn.
Applicant’s arguments with respect to the §112(b) rejection of claims 1-20 have been fully considered and are persuasive. The 112(b) rejection of claims 1-20 has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, and 15 have been amended to include the word “recursively”. However the word “recursively” does not seem to have support in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas of learning, creating customized communications, and modifying the customized communications without significantly more. 
Regarding claim 1, the claim recites: A method for enhancing communications for a user by a processor, comprising: learning an appropriateness of communications for communicating with a user based on one or more disabilities relating to the user; creating customized communications based on the learned appropriateness of the communications for the user wherein the learned appropriateness is indicative of potential communication utility according to the recursively analyzed contextual factors; and modifying the customized communications based on reaction to the customized communications by the user, a caregiver of the user, or a combination thereof.
According to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of learning an appropriateness of communications, creating customized communications, and modifying the customized communications, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim 
	Regarding claim 2, the claim recites: The method of claim 1, wherein creating the customized communications further includes enhancing the communications for the user using an enhancing operation using a knowledge domain.

Regarding claim 3, the claim recites: The method of claim 1, wherein creating the customized communications further includes creating one or more media communications based on the learned appropriateness of the communications, wherein the media communications include text data, audio data, video data, an image, or a combination thereof.
According to the first step (Step 1) of the analysis, claim 3 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitation of creating customized communications further including creating one or more media communications based on the learned appropriateness of the communications, wherein the media communications include text data, audio data, video data, an image, or a combination thereof, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, one could be thinking of text or words mentally. So, the claim recites a judicial exception and it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because although the claim 1 recites additional elements, namely a processor, using a machine learning operation, and wherein the machine learning operation recursively analyzes and compares contextual factors of specific elements within the communications with respect to the one or more disabilities relating to the user to determine the appropriateness; there is no more than mere instructions to apply the judicial exceptions using the processor. As discussed in MPEP 2106.05(f), mere instructions to apply an exception using a generic computer component 
Regarding claim 4, the claim recites: The method of claim 1, further including creating an audio and video enhancing operation using a machine learning mechanism to filter from the communications any unacceptable audio data, video data, colors from the video data, audio frequency, video frequency, text data, or a combination thereof.
According to the first step (Step 1) of the analysis, claim 4 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitation of creating an audio and video enhancing operation using a machine learning mechanism to filter from the communications any unacceptable audio data, video data, colors from the video data, audio frequency, video frequency, text data, or a combination thereof, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “using a machine learning mechanism”. That is, other than reciting 
Regarding claim 5, the claim recites: The method of claim 1, further including providing one or more suggestions to an entity providing the communications so as to modify a communication style, a communication tone, a speed of communication, communication patterns, or a combination thereof suitable to the user.
According to the first step (Step 1) of the analysis, claim 5 is directed towards a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the 
Regarding claim 6, the claim recites: The method of claim 1, further including initializing the machine learning operation for learning acceptable communication styles, communication tones, language type, communication speed, communication patterns, or a combination thereof suitable to the user.
According to the first step (Step 1) of the analysis, claim 6 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of “learning”, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “initializing a machine learning mechanism”. That is, other than reciting “initializing a machine learning operation” nothing in the claim precludes the limitation from practically being performed in the mind. For example, one could be learning the appropriateness of communication or learning acceptable communication tones by simply observing the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generally linking it to technology like Machine learning, then the claim recites judicial exception and it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because although the claim 1 recites additional elements, namely a processor, using a machine learning operation, and wherein the machine learning operation recursively analyzes and compares contextual factors of specific elements within the communications with respect to the one or more disabilities relating to the user to determine the appropriateness; there is no more than mere instructions to apply the judicial exceptions using the processor. As 
Regarding claim 7, the claim recites: The method of claim 1, further including collecting feedback information from the user, the caregiver of the user, or a combination thereof.
According to the first step (Step 1) of the analysis, claim 5 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitation of collecting feedback information, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, one could collect feedback information from the user by simply observing. So, the claim recites a judicial exception and it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because although the claim 1 recites additional elements, 
Regarding claim 8, the claim recites: A system for enhancing communications, comprising: one or more computers with executable instructions that when executed cause the system to: learn, an appropriateness of communications for communicating with a user based on one or more disabilities relating to the user; create customized communications based on the learned appropriateness of the communications for the user, wherein the learned appropriateness is indicative of potential communication utility according to the recursively 
According to the first step (Step 1) of the 101 analysis, claim 8 is directed to a system comprising one or more computers (machines) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of learning an appropriateness of communications, creating customized communications, and modifying the customized communications, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exception and it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because although the claim recites additional elements namely, one or more computers with executable instructions, using a machine learning operation, and wherein the machine learning operation recursively analyzes and compares contextual factors of specific elements within the communications with respect to the one or more disabilities relating to the user to determine the appropriateness, there is no more than mere instructions to apply the judicial exceptions using one or more computers with executable instructions. As discussed in MPEP 2106.05(f), mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Also, the machine learning limitations do not integrate the abstract idea into a practical application because they are just generally linking the use of a judicial exception to a particular technological environment such as machine learning. For example, in the limitation, wherein the machine learning operation recursively analyzes and compares contextual factors of specific elements within the communications with respect to the one or more disabilities relating to the user to determine the appropriateness, the machine 
Regarding each of claims 9-14, the rejection of claim 8 is incorporated, and further each of these claims is not patent eligible for the reasons set forth in connection with claims 2-7 above.
Regarding claim 15, the claim recites: A computer program product for enhancing communications for a user by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion that learns, an appropriateness of communications for communicating with a user based on one or more disabilities relating to the user; an executable portion that creates customized communications based on the learned appropriateness of the communications for the user, wherein the learned appropriateness is indicative of potential communication utility according to the recursively analyzed contextual factors; and an executable portion that modifies the customized communications based on reaction to the customized communications by the user, a caregiver of the user, or a combination thereof.
According to the first step (Step 1) of the 101 analysis, claim 8 is directed to a computer program product (article of manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of learning an appropriateness of communications, creating 
Regarding each of claims 16-20, the rejection of claim 15 is incorporated, and further each of these claims is not patent eligible for the reasons set forth in connection with claims 2-7 above.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10, 14-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozloski et al (US 9177257 B2).
Claim 1, Kozloski teaches: A method for enhancing communications for a user by a processor, comprising (The term “processor” as used herein is intended to include any processing device, such as, for example, one that includes a CPU (central processing unit) and/or other forms of processing circuitry. Further, the term “processor” may refer to more than one individual processor [Column 11, lines 4-9]): learning, using a machine learning operation, an appropriateness of communications for communicating with a user based on one or more disabilities relating to the user (At more advanced stages of Alzheimer's, or even in the presence of normal age-related decline of cognitive abilities, a person may require assistance from other people in order to perform everyday cognitive tasks [Column 1, lines 31-34].  In such situations, therefore, it would be desirable to equip a person with a real-time, adaptive cognitive digital assistant (CDA) that could evaluate the situation, recognize a cognitive task to be performed by a person using sensor inputs [Column 1, lines 46-49] Note: such evaluation could help learn appropriateness of communications); wherein the machine learning operation recursively analyzes and compares contextual factors of specific elements within the communications with respect to the one or more disabilities relating to the user to determine the appropriateness (Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties [Column 2, lines 54-56]. Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. By way of example, at least one embodiment of the invention can include a speech-recognition unit that analyzes speech during a user conversation, and predicts words and/or phrases that the user likely intends to say but may not be able to remember. One approach, in accordance with at least one embodiment of the invention, to addressing the learning tasks includes using a classical reinforcement learning loop. In this respect, the system may enter the following cycle [Column 5, lines 10-22]); creating customized communications based on the learned appropriateness of the communications for the user (suggest an action (a word, a reminder about an activity, etc.), while also being able to adapt to the particular person's cognitive issues, behavior, and situations arising in the person's environment  [Column 1, lines 50-53]); wherein the learned appropriateness is indicative of potential communication utility according to the recursively analyzed contextual factors (Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. By way of example, at least one embodiment of the invention can include a speech-recognition unit that analyzes speech during a user conversation, and predicts words and/or phrases that the user likely intends to say but may not be able to remember. One approach, in accordance with at least one embodiment of the invention, to addressing the learning tasks includes using a classical reinforcement learning loop. In this respect, the system may enter the following cycle [Column 5, lines 10-22].); and modifying the customized communications based on reaction to the customized communications by the user, a caregiver of the user, or a combination thereof (the value can be tuned automatically based on the feedback from the user and/or caregiver. For example, if the reminders become too frequent or annoying for the user, the threshold can be increased in order to avoid unnecessary suggestions [Column 3, lines 28-32]).
	Regarding Claim 2, Kozloski teaches: The method of claim 1, wherein creating the customized communications further includes enhancing the communications for the user using an enhancing operation using a knowledge domain (to enhance their communication [Column 8, lines 42,43 ].The CDA 102 can scan a database, the Internet, technical articles, and/or encyclopedias, and communicate a likely useful word or phrase to the user (for example, an audio communication via an ear-piece or visually via a text prompt on a teleprompter or on special eyeglasses) [Column 8, lines 46-50]).
	Regarding Claim 3, Kozloski teaches: The method of claim 1, wherein creating the customized communications further includes creating one or more media communications based on the learned appropriateness of the communications, wherein the media communications include text data, audio data, video data, an image, or a combination thereof (input includes audio, video and/or text-based input [Column 9, lines 24-25]).
	Regarding Claim 7, Kozloski teaches: The method of claim 1, further including collecting feedback information from the user, the caregiver of the user, or a combination thereof (based on the feedback from the user and/or caregiver [Column 3, lines 29-30]).
	Regarding Claim 8, Kozloski teaches: A system for enhancing communications, comprising: one or more computers with executable instructions that when executed cause the system to (instructions which execute on the computer [Column 13, lines 15, 16]): learn, using a machine learning operation, an appropriateness of communications for communicating with a user based on one or more disabilities relating to the user (At more advanced stages of Alzheimer's, or even in the presence of normal age-related decline of cognitive abilities, a person may require assistance from other people in order to perform everyday cognitive tasks [Column 1, lines 31-34].  In such situations, therefore, it would be desirable to equip a person with a real-time, adaptive cognitive digital assistant (CDA) that could evaluate the situation, recognize a cognitive task to be performed by a person using sensor inputs [Column 1, lines 46-49] Note: such evaluation helps learn appropriateness of communications); wherein the machine learning operation recursively analyzes and compares contextual factors of specific elements within the communications with respect to the one or more disabilities relating to the user to determine the appropriateness (Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties [Column 2, lines 54-56]. Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. By way of example, at least one embodiment of the invention can include a speech-recognition unit that analyzes speech during a user conversation, and predicts words and/or phrases that the user likely intends to say but may not be able to remember. One approach, in accordance with at least one embodiment of the invention, to addressing the learning tasks includes using a classical reinforcement learning loop. In this respect, the system may enter the following cycle [Column 5, lines 10-22]); create customized communications based on the learned appropriateness of the communications for the user (suggest an action (a word, a reminder about an activity, etc.), while also being able to adapt to the particular person's cognitive issues, behavior, and situations arising in the person's environment  [Column 1, lines 50-53]);  wherein the learned appropriateness is indicative of potential communication utility according to the recursively analyzed contextual factors (Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. By way of example, at least one embodiment of the invention can include a speech-recognition unit that analyzes speech during a user conversation, and predicts words and/or phrases that the user likely intends to say but may not be able to remember [Column 5, lines 10-19]); and modify the customized communications based on reaction to the customized communications by the user, a caregiver of the user, or a combination thereof (the value can be tuned automatically based on the feedback from the user and/or caregiver. For example, if the reminders become too frequent or annoying for the user, the threshold can be increased in order to avoid unnecessary suggestions [Column 3, lines 28-32]).
Regarding Claim 9, Kozloski teaches: The system of claim 8, wherein the executable instructions, pursuant to creating the customized communications, filter the communications for the user using an enhancing operation using a knowledge domain (to enhance their communication [Column 8, lines 42,43 ].The CDA 102 can scan a database, the Internet, technical articles, and/or encyclopedias, and communicate a likely useful word or phrase to the user (for example, an audio communication via an ear-piece or visually via a text prompt on a teleprompter or on special eyeglasses) [Column 8, lines 46-50]).
	Regarding Claim 10, Kozloski teaches: The system of claim 8, wherein the executable instructions, pursuant to creating the customized communications, create one or more media communications based on the learned appropriateness of the communications, wherein the media communications include text data, audio data, video data, an image, or a combination thereof (input includes audio, video and/or text-based input [Column 9, lines 24-25]).
Regarding Claim 14, Kozloski teaches: The system of claim 8, wherein the executable instructions collect feedback information from the user, the caregiver of the (based on the feedback from the user and/or caregiver [Column 3, lines 29-30]).
Regarding Claim 15, Kozloski teaches: A computer program product for enhancing communications for a user by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising (a non-transitory computer readable storage medium having computer readable instructions tangibly embodied thereon [Column 14, lines 27,28]): an executable portion that learns, using a machine learning operation, an appropriateness of communications for communicating with a user based on one or more disabilities relating to the user; (At more advanced stages of Alzheimer's, or even in the presence of normal age-related decline of cognitive abilities, a person may require assistance from other people in order to perform everyday cognitive tasks [Column 1, lines 31-34].  In such situations, therefore, it would be desirable to equip a person with a real-time, adaptive cognitive digital assistant (CDA) that could evaluate the situation, recognize a cognitive task to be performed by a person using sensor inputs [Column 1, lines 46-49] Note: such evaluation could help learn appropriateness of communications); wherein the machine learning operation recursively analyzes and compares contextual factors of specific elements within the communications with respect to the one or more disabilities relating to the user to determine the appropriateness (Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties [Column 2, lines 54-56]. Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. By way of example, at least one embodiment of the invention can include a speech-recognition unit that analyzes speech during a user conversation, and predicts words and/or phrases that the user likely intends to say but may not be able to remember. One approach, in accordance with at least one embodiment of the invention, to addressing the learning tasks includes using a classical reinforcement learning loop. In this respect, the system may enter the following cycle [Column 5, lines 10-22]); an executable portion that creates customized communications based on the learned appropriateness of the communications for the user (suggest an action (a word, a reminder about an activity, etc.), while also being able to adapt to the particular person's cognitive issues, behavior, and situations arising in the person's environment  [Column 1, lines 50-53]); wherein the learned appropriateness is indicative of potential communication utility according to the recursively analyzed contextual factors (Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. By way of example, at least one embodiment of the invention can include a speech-recognition unit that analyzes speech during a user conversation, and predicts words and/or phrases that the user likely intends to say but may not be able to remember [Column 5, lines 10-19]); and an executable portion that modifies the customized communications based on reaction to the customized communications by the user, a caregiver of the user, or a combination thereof (the value can be tuned automatically based on the feedback from the user and/or caregiver. For example, if the reminders become too frequent or annoying for the user, the threshold can be increased in order to avoid unnecessary suggestions [Column 3, lines 28-32]).
Regarding Claim 16, Kozloski teaches: The computer program product of claim 15, further including an executable portion that, pursuant to creating the customized (to enhance their communication [Column 8, lines 42,43 ].The CDA 102 can scan a database, the Internet, technical articles, and/or encyclopedias, and communicate a likely useful word or phrase to the user (for example, an audio communication via an ear-piece or visually via a text prompt on a teleprompter or on special eyeglasses) [Column 8, lines 46-50]); and creates one or more media communications based on the learned appropriateness of the communications, wherein the media communications include text data, audio data, video data, an image, or a combination thereof (input includes audio, video and/or text-based input [Column 9,lines 24-25]).
Regarding Claim 20, Kozloski teaches: The computer program product of claim 15, further including an executable portion that collects feedback information from the user, the caregiver of the user, or a combination thereof (based on the feedback from the user and/or caregiver [Column 3, lines 29-30]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6, 11-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski et al (US 9177257 B2) in view of Aimone et al (WO 2014085910 A1).
Regarding Claim 4, Kozloski teaches: The method of claim 1, further including creating an audio and video enhancing operation (Note: as shown previously) using a machine learning mechanism (leveraging machine learning techniques [Column 2, line 55]).
However, Kozloski does not explicitly disclose: to filter from the communications any unacceptable audio data, video data, colors from the video data, audio frequency, video frequency, text data, or a combination thereof.
Aimone teaches, in an analogous system: to filter from the communications any unacceptable audio data, video data, colors from the video data, audio frequency, video frequency, text data, or a combination thereof (The goal is to pre-process the signal to remove unwanted noise and artifacts or to focus on a narrow frequency bands of interest. Signal processing may include: filters (frequency response characteristics) [Aimone 00130]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kozloski to incorporate the teachings of Aimone to remove unwanted noise. One would have been motivated to do this modification because doing so would give the benefit of assisting the audience in paying attention to the audio content as taught by Aimone paragraph [00129].
Regarding Claim 5, Kozloski teaches: The method of claim 1 (Note: as shown previously). 
	However, Kozloski does not explicitly disclose: further including providing one or more suggestions to an entity providing the communications so as to modify a communication style, a communication tone, a speed of communication, communication patterns, or a combination thereof suitable to the user.
Aimone teaches, in an analogous system: further including providing one or more suggestions to an entity providing the communications so as to modify a communication style, a communication tone, a speed of communication, communication patterns, or a combination thereof suitable to the user (The modulator may apply rules to the signal as input by the modulation controller to control media experienced by the user. For example, in the case of audio content, volume or equalizer settings, or other properties of the audio may be changed [Aimone 00127]. An enhancement of video content may include video playback speed enhancement [Aimone 00305]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kozloski to incorporate the teachings of Aimone to control media properties like speed. One would have been motivated to 
Regarding Claim 6, Kozloski teaches: The method of claim 1 (as shown above).
However, Kozloski does not explicitly disclose: further including initializing the machine learning operation for learning acceptable communication styles, communication tones, language type, communication speed, communication patterns, or a combination thereof suitable to the user.
Aimone teaches, in an analogous system: further including initializing the machine learning operation for learning acceptable communication styles, communication tones, language type, communication speed, communication patterns, or a combination thereof suitable to the user (For language training, spoken sentences (cadence, speed, emphasis)  [Aimone 00341]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kozloski to incorporate the teachings of Aimone to use language cadence, speed etc. One would have been motivated to do this modification because doing so would give the benefit of being able to re-modulate cadence/speed to optimize recognition of words as taught by Aimone paragraph [00341].
Regarding Claim 11, Kozloski teaches: The system of claim 8, wherein the executable instructions create an audio and video enhancing operation (Note: as shown previously) using a machine learning mechanism (leveraging machine learning techniques [Column 2, line 55]).
However, Kozloski does not explicitly disclose: to filter from the communications any unacceptable audio data, video data, colors from the video data, audio frequency, video frequency, text data, or a combination thereof.
(The goal is to pre-process the signal to remove unwanted noise and artifacts or to focus on a narrow frequency bands of interest. Signal processing may include: filters (frequency response characteristics) [Aimone 00130]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kozloski to incorporate the teachings of Aimone to remove unwanted noise. One would have been motivated to do this modification because doing so would give the benefit of assisting the audience in paying attention to the audio content as taught by Aimone paragraph [00129].
Regarding Claim 12, Kozloski teaches: The system of claim 8, wherein the executable instructions (Note: as shown previously). 
	However, Kozloski does not explicitly disclose: provide one or more suggestions to an entity providing the communications so as to modify a communication style, a communication tone, a speed of communication, communication patterns, or a combination thereof suitable to the user.
Aimone teaches, in an analogous system: provide one or more suggestions to an entity providing the communications so as to modify a communication style, a communication tone, a speed of communication, communication patterns, or a combination thereof suitable to the user. (The modulator may apply rules to the signal as input by the modulation controller to control media experienced by the user. For example, in the case of audio content, volume or equalizer settings, or other properties of the audio may be changed [Aimone 00127]. An enhancement of video content may include video playback speed enhancement [Aimone 00305]).

Regarding Claim 13, Kozloski teaches: The system of claim 8 (as shown above).
However, Kozloski does not explicitly disclose: wherein the executable instructions initialize the machine learning operation for learning acceptable communication styles, communication tones, language type, communication speed, communication patterns, or a combination thereof suitable to the user.
Aimone teaches, in an analogous system: wherein the executable instructions initialize the machine learning operation for learning acceptable communication styles, communication tones, language type, communication speed, communication patterns, or a combination thereof suitable to the user (For language training, spoken sentences (cadence, speed, emphasis)  [Aimone 00341]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kozloski to incorporate the teachings of Aimone to use language cadence, speed etc. One would have been motivated to do this modification because doing so would give the benefit of being able to re-modulate cadence/speed to optimize recognition of words as taught by Aimone paragraph [00341].
Regarding Claim 17, Kozloski teaches: The computer program product of claim 15, further including an executable portion that creates an audio and video enhancing operation  (Note: as shown previously) using a machine learning mechanism (leveraging machine learning techniques [Column 2, line 55]).
However, Kozloski does not explicitly disclose: to filter from the communications any unacceptable audio data, video data, colors from the video data, audio frequency, video frequency, text data, or a combination thereof.
Aimone teaches, in an analogous system: to filter from the communications any unacceptable audio data, video data, colors from the video data, audio frequency, video frequency, text data, or a combination thereof (The goal is to pre-process the signal to remove unwanted noise and artifacts or to focus on a narrow frequency bands of interest. Signal processing may include: filters (frequency response characteristics) [Aimone 00130]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kozloski to incorporate the teachings of Aimone to remove unwanted noise. One would have been motivated to do this modification because doing so would give the benefit of assisting the audience in paying attention to the audio content as taught by Aimone paragraph [00129].
Regarding Claim 18, Kozloski teaches: The computer program product of claim 15, further including an executable portion that (Note: as shown previously). 
	However, Kozloski does not explicitly disclose: provides one or more suggestions to an entity providing the communications so as to modify a communication style, a communication tone, a speed of communication, communication patterns, or a combination thereof suitable to the user.
Aimone teaches, in an analogous system: provides one or more suggestions to an entity providing the communications so as to modify a communication style, a communication tone, a speed of communication, communication patterns, or a combination thereof suitable to the (The modulator may apply rules to the signal as input by the modulation controller to control media experienced by the user. For example, in the case of audio content, volume or equalizer settings, or other properties of the audio may be changed [Aimone 00127]. An enhancement of video content may include video playback speed enhancement [Aimone 00305]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kozloski to incorporate the teachings of Aimone to control media properties like speed. One would have been motivated to do this modification because doing so would give the benefit of playing portions of the video that are un-interesting at a higher speed so that less time is wasted as taught by Aimone paragraph [00305].
Regarding Claim 19, Kozloski teaches: The computer program product of claim 15 (as shown above). 
However, Kozloski does not explicitly disclose: further including an executable portion that initializes the machine learning operation for and learning acceptable communication styles, communication tones, language type, communication speed, communication patterns, or a combination thereof suitable to the user.
Aimone teaches, in an analogous system: further including an executable portion that initializes the machine learning operation for learning acceptable communication styles, communication tones, language type, communication speed, communication patterns, or a combination thereof suitable to the user (For language training, spoken sentences (cadence, speed, emphasis)  [Aimone 00341]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kozloski to incorporate the .

Response to Arguments
Applicant’s arguments, see Page 10 of remarks, filed 22 March 2021, with respect to the objection to the specification has been fully considered and is persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see Pages 10 & 11 of remarks, filed 22 March 2021, with respect to the 112(b) rejection of claims 1-20 have been fully considered and are persuasive.  The 112(b) rejection of claims 1-20 have been withdrawn. 
Applicant’s arguments, see Pages 11 & 12 of remarks, filed 22 March 2021, with respect to the rejection of claims 1-20 under 35 USC § 101 have been fully considered but are not persuasive because the amended machine learning limitations do not integrate the abstract idea into a practical application.
Applicant argues that claims 1-20 are patent eligible because of amended independent claims 1, 8, and 15 reciting machine learning operations. Examiner respectfully disagrees. The machine learning limitations do not integrate the abstract idea into a practical application because they are just generally linking the use of a judicial exception to a particular technological environment such as machine learning. For example, in the limitation, wherein the machine learning operation recursively analyzes and compares contextual factors of specific elements within the communications with respect to the one or more disabilities relating to the user to determine the appropriateness, the machine learning operation is generally linking a particular technological environment (machine learning) to the rest of the limitation which can be performed in the mind (mental process). As discussed in MPEP 2106.05(h), generally linking the use of a judicial exception to a particular technological environment or field of use 
Applicant's arguments filed 22 March 2021, with respect to the rejection of claims 1-3, 7-10, 14-16, and 20 under 35 USC § 102 have been fully considered but they are not persuasive because Kozloski teaches every element of the amended independent claims 1, 8,and 15 as shown above. 
Applicant argues that Kozloski fails to teach learning and determination of appropriateness. Examiner respectfully disagrees. Kozloski teaches learning and determination of appropriateness in Columns 1, 2, and 5. In columns 1, 2, and 5 it is stated that at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties. Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. By way of example, at least one embodiment of the invention can include a speech-recognition unit that analyzes speech during a user conversation, and predicts words and/or phrases that the user likely intends to say but may not be able to remember, which under the broadest reasonable interpretation, examiner is interpreting as learning and determination of appropriateness.
Applicant argues that Kozloski fails to recursively analyze. Examiner respectfully disagrees. Kozloski teaches using a classical reinforcement learning loop in Column 5. In column 5 it is stated that one approach, in accordance with at least one embodiment of the invention, to addressing the learning tasks includes using a classical reinforcement learning loop, which under the broadest reasonable interpretation, examiner is interpreting as recursively analyzing.

Furthermore, applicant's arguments filed 22 March 2021, with respect to the rejection of claims 4-6, 11-13 and 17-19 under 35 USC § 103 have been fully considered but they are not persuasive because the claims 4-6, 11-13 and 17-19 depend from one of the independent claims 1, 8, or 15 and the combination of Kozloski and Aimone teach every element of the amended claims as shown above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369.  The examiner can normally be reached on Mon-Fri 7am-3.30pm, alt Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAITANYA R JAYAKUMAR/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122